
	

115 SRES 455 ATS: Relative to the death of the Honorable Daniel K. Akaka, Senator from the State of Hawaii.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 455
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2018
			Mr. Schatz (for himself, Ms. Hirono, Mr. McConnell, Mr. Schumer, Mr. Inhofe, Mr. Barrasso, Mr. Alexander, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable Daniel K. Akaka, Senator from the State of Hawaii.
	
	
 Whereas the Honorable Daniel K. Akaka was first elected to Congress in 1976 and served in the House of Representatives for 13 years and in the Senate for 23 years;
 Whereas the Honorable Daniel K. Akaka was the first Senator of Native Hawaiian ancestry; Whereas the Honorable Daniel K. Akaka served in the United States Army during World War II;
 Whereas the Honorable Daniel K. Akaka studied education at the University of Hawaii using benefits from the Servicemen's Readjustment Act of 1944 (commonly known as the G.I. Bill) (58 Stat. 284, chapter 268) and became a teacher and principal in Hawaii schools;
 Whereas the Honorable Daniel K. Akaka served as a member of a number of Senate committees and as the chairman of—
 (1)the Committee on Veterans' Affairs; (2)the Committee on Indian Affairs;
 (3)the Subcommittee on Oversight of Government Management, the Federal Workforce, and the District of Columbia of the Committee on Homeland Security and Governmental Affairs;
 (4)the Subcommittee on Readiness and Management Support of the Committee on Armed Services; and (5)the Subcommittees on National Parks and Mineral Resources Development and Production of the Committee on Energy and Natural Resources;
 Whereas the Honorable Daniel K. Akaka served as the vice-chair of the Senate Democratic Steering and Outreach Committee;
 Whereas the Honorable Daniel K. Akaka enacted legislation to provide needed benefits to veterans, to protect working families and consumers, to improve government management and support the Federal workforce, to empower Native Hawaiians and other native peoples, to protect the environment and historic sites, to improve infrastructure, and to support exploration and research of outer space and the oceans of the earth;
 Whereas the Honorable Daniel K. Akaka served with great humility, faith, integrity, and love of his family, the State of Hawaii, and the United States; and
 Whereas the Honorable Daniel K. Akaka personified the spirit of aloha, and represented and epitomized the people of the State of Hawaii: Now, therefore, be it
		
	
 That— (1)the Senate—
 (A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable Daniel K. Akaka, Senator from the State of Hawaii; and
 (B)respectfully requests that the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of the Honorable Daniel K. Akaka; and
 (2)when the Senate adjourns on the date of adoption of this resolution, it stands adjourned as a further mark of respect to the memory of the deceased Senator.
			
